Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (US 20150373477) in view of Gupta (US 20090111443).
Regarding claim 1, Norris teaches, a call terminal (Fig. 23; computer system, Paragraph 259-261) comprising: 
a reception unit configured to receive a voice signal of each of one or more call partners (Paragraph 111 and 260-261); 

a voice output unit configured to output voice corresponding to each voice signal in manner that the voice is localized at the localization position determined by the localization position determination unit (Paragraph 257); and 
Norrie does not teach a range input unit configured to receive input of a localizable range, wherein the localization position determination unit determines the localization position in the localizable range.
Gupta in the same art of endeavor teaches receive voice signals from one or more partner (Paragraph 5), determine localization 
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Norrie with Gupta to improve the system and enhance the call experience. 
Regarding claim 2, Norrie teaches, call terminal (Fig. 23; computer system, Paragraph 259-261) comprising: 
a reception unit configured to receive a voice signal of each of one or more call partner (Paragraph 111 and 260-261);
  	a localization position determination unit configured to, in a case where one of the one or more call partners is eliminated (Paragraph 261-262),
 determine a localization position corresponding to the voice signal of the eliminated one of the one or more call partners not to 
and a voice output unit configured to output voice corresponding to each voice signal in manner that the voice is localized at the localization position determined by the localization position determination unit (Paragraph 257).
Norrie does not teach a range input unit configured to receive input of a localizable range, wherein the localization position determination unit determines the localization position in the localizable range.
Gupta in the same art of endeavor teaches receive voice signals from one or more partner (Paragraph 5), determine localization positions corresponding to a respective voice signals (Paragraph 25), a range input unit configured to receive input of a localizable range, wherein the localization position determination unit determines the localization position in the localizable range (Gupta: Paragraph 14, 18-20, 48, 25).

Regarding claim 3, Norrie teaches, wherein in a case where the one of the one or more call partners is added, the localization position determination unit changes the localization position corresponding to each voice signal according to the number of the one or more call partners after the addition while maintaining order of the localization positions corresponding to the voice signal of the one or more call partners before the addition (Paragraph 260-264, also see Fig. 23: when adding new call partner, the sound localization point of the fourth user will be placed based on number of participants and empty place and the location of the participants already in the conference).
Regarding claim 4, Norrie teaches, wherein in a case where the one of the one or more call partners is eliminated, the localization position determination unit changes the localization position corresponding to each voice signal according to the number of the one 
Regarding claim 5, Norris teaches, wherein the localization position determination unit changes the localization position corresponding to each voice signal in manner that intervals between adjacent ones of the localization positions are uniform (Paragraph 169).
Regarding claim 6, Norris teaches, wherein in a case where the one of the one or more call partners is added, the localization position determination unit determines the localization position corresponding to the voice signal of the added one of the one or more call partners according to the localization position corresponding to of the voice signal of the one or more call partners before the addition while maintaining the localization position corresponding to the voice signal of the one or more call partners before the addition (Paragraph 261-262).

Regarding claim 8, see claim 1 rejection.
Regarding claim 9, see claim 1 rejection.
Regarding claim 10, see claim 1 rejection.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652